September13, 2004 Notice of access to content from BiotechSelect Geheimhaltungsvereinb arung Übersetzungsbüro Teichmann Geheimhaltungsvereinbarung 010913 13.09.2001 NDA with translation office to protect confidentiality of Ribopharma information Licensing Agreements Title of Agreement Name of File Date of Agreement Summary Lizenz- und M Kooperationsvertrag K erck KGaA Lizenz-und ooperationsvertrag 020416.pdf April16, 2004 Letter from Bristol-Myers Squibb Company to Alnylam Europe AG Re: Cre-Lox License B MS 060209 nCDA Cre-Lox License.pdf February9, 2006 Letter confidentiality agreement whereby Alnylam agrees to keep the Cre-Lox license agreement and all of its terms and conditions confidential. Schreiben der Viktoria Versicherung re: Victoria Versicherung letter coverage for license agreement.pdf Betriebshaftpflichtv ersicherung und Versicherungs- und Deckungssummen. wfp Waldmann Faesch & Partner Notar Etienne Petitpierre A. Prot. 512/2007 Title of Agreement Name of File Date of Agreement Summary First Amendment to the Material Transfer Agreement signed November24, 2003 between Ribopharma AG and Deutsches Krebsforschungszentrum DKFZ MTA and license green mice 031124 1st amendment.pdf October26, 2006 Amendment to the Material Transfer Agreement between Ribopharma AG and DKFZ. Material Transfer Agreement between Ribopharma AG and Deutsches Krebsforschungszentr D um 0 KFZ MTA and license green mice 31124.pdf November24, 2003 Agreement governing the disclosure of by DKFZ of certain biological material under the control of Dr.Bernd Arnold. Fax from IP Merchandisers to Alnylam Europe AG RE: Your Notice I Letter dated L February19, 2006 L P Merchandisers Heidelberg icence Agreement 070219 Notice etter.pdf February19, 2007 Letter from IP Merchandisers accepting Alnylams notice for termination of the Non-exclusive License Agreement for Internal Research Only Non-Exclusive License Agreement for Internal Research Use Only between IP Merchandisers GmbH & Co. KG and I
